[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: MOTION FOR SUMMARY JUDGMENT CODED #101
The plaintiff in this case has brought this action under Connecticut Accidental Failure of Suit Statute § 52-592. This statute allows the plaintiff to bring a new suit within one year of the dismissal of the original action.
Defendant Twin Lakes contends that the action was never commenced because process was never served upon the defendant, allowing the court on the original action to dismiss for lack of jurisdiction. The statute specifically and unequivocally allows for a new suit when the original action has failed to be tried on the merits for (1) insufficient services, of (2) dismissal for lack of jurisdiction.
Whether the original service was abode service, based on the address on the file, with the Secretary of State is not an issue. Dismissal for lack of jurisdiction is one of the specifically enumerated reasons allowed for bringing a new action.
The motion for summary judgment is denied. See alsoPintavalle v. Valkanos, 216 Conn. 412.
John W. Moran, Judge.